Exhibit 10.2


 

DineEquity, Inc.

Officer Incentive Plan

 

Objectives

 

International House of Pancakes, LLC (“IHOP”), Applebee’s Services, Inc.
(“Applebee’s”)  and DineEquity, Inc. (“DineEquity” and together with IHOP and
Applebee’s, the “Company”) have established this Officer Incentive Plan (the
“Plan”) to reward eligible employees whose performance meets or exceeds the
Company’s expectations, to provide incentives for future excellent performance
that will contribute to the Company’s success and profitability, and to serve as
a means by which eligible employees may share in the Company’s financial
success.  The Plan shall continue until terminated by the Compensation Committee
(the “Committee”).

 

Eligibility

 

All full-time officers (other than executive officers) employed by the Company
and approved by the Chairman & Chief Executive Officer shall be eligible to
participate in the Plan.  All executive officers employed by the Company and
approved by the Committee also shall be eligible to participate in the Plan. 
Participants must be actively employed with the Company, or one of its
subsidiaries through the end of the Plan Year in order to be eligible for any
benefit under this Plan.

 

Except as otherwise specifically provided in the Plan, participants who
terminate employment for any reason before the end of the Plan Year shall not be
entitled to any benefits under this Plan.  The Company’s Plan Year is based on
its fiscal year.  The last day worked is the last day an employee is considered
active.  In the case of termination, for the purpose of bonus eligibility,
vacation or personal time cannot be used to extend the last day worked.

 

New Hires/Re-Hires

 

For participants who begin work with the Company following the commencement of a
Plan Year, any incentive will be paid on a prorated basis.  The prorated
percentage will be determined based on when the employee begins work.  If the
employee begins work during the first full work week of the month, the employee
will be credited for a whole month worked. However, if the employee begins work
after the first full work week of the month, he/she will not be entitled to
receive an incentive for that month. New hires or re-hires with an effective
date on or after October 1st of a Plan Year will not be eligible for an
incentive for such Plan Year.

 

Promotions

 

Promotion from one eligible position to another: When an employee is promoted
from one eligible position to another, that month’s incentive in which the
promotion occurs will be based on the prior position providing that the
promotion occurred after the first week of the month. When a promotion during
the first full work week of the month, that month’s incentive will be based on
the new position.

 

The base salary as of the last day of the fiscal year will be used for all
calculations even though the applicable percentage may have changed during the
Plan Year (the “Base Salary”).

 

Transfer from one entity to another entity: When an employee of any Company
(“Old Company”) is transferred to a bonus eligible position for another Company
(“New Company”), that month’s incentive in which the transfer occurs will be
based on the performance objectives based on the employee’s position with the
Old Company provided that the transfer occurred after the first full work week
of the month. When a transfer to another Company occurs during the first full
work week of the month, that month’s incentive will be based on the performance
objectives based on the employee’s position with the New Company.

 

--------------------------------------------------------------------------------


 

The base salary as of the last day of the fiscal year will be used for all
calculations even though the applicable percentage may have changed during the
Plan Year.

 

Short-Term or Long-Term Disability, Workers’ Compensation and other Leaves of
Absence

 

Any participant on leave of absence or otherwise not actively working during the
incentive period may be eligible for a prorated incentive excluding the period
on leave.  The date the leave is effective and the date ending leave will be
used to calculate the number of whole months worked in the incentive period.

 

Termination Due to Death or Retirement

 

In the event of an employee’s death or retirement, any incentive earned will be
prorated for the incentive period based upon the actual number of whole months
worked and paid simultaneously with the normal distribution of incentives.  If
the death or retirement of the participant occurs during the first full work
week of the month, credit will be for a full month worked. For the purposes of
the Plan, retirement occurs when employment ends and at a time when the
employee’s age plus years of service is equal to, or greater than, seventy.

 

Plan Description

 

The Plan is an annual incentive plan.  For all participants, the Plan is based
on the financial performance of IHOP, Applebee’s and/or DineEquity (as
determined by the Committee at the end of the annual incentive period) and on
the achievement of specific individual business objectives (IBOs) of the
participants.

 

Level of Incentive

 

The target and maximum incentive payouts shall be expressed as a percentage of
Base Salary.  The incentive award payouts shall be determined by the Committee
and may differ for each participant.

 

Financial Objectives

 

Subject to the terms of the Plan, the Committee, in its sole discretion, shall
establish and set forth in writing for the applicable Plan Year (i) the
performance goals for each participant, (ii) the target incentive for each
participant, and (iii) the formula or payout matrix for each participant.

 

Individual Business Objectives (IBOs)

 

If required by the Committee, for each Plan Year, each participant in the Plan
shall set IBOs in conjunction with his or her immediate supervisor each year. 
During this process, challenging, measurable objectives that significantly
impact the Company performance are to be mutually determined and approved by the
Chairman and Chief Executive Officer.  No participant will have more than three
IBOs without approval by the Chairman & Chief Executive Officer.  After the
fiscal year, a percentage of achievement is then established by the immediate
supervisor and approved by the Chairman & Chief Executive Officer.  This amount
is used to determine the IBO portion of the annual payout; provided, however,
the IBO performance will not be paid if the Company’s Financial Objectives
threshold is not met, as determined by the Committee.

 

In the event there is a significant change in IBOs for an employee due to a
change in job or function, annual IBO achievement will be determined by the
employee’s supervisors during the year and reviewed by Human Resources, as
necessary.

 

--------------------------------------------------------------------------------


 

Payment Distribution

 

Incentive payouts will be calculated based on the results of Company’s financial
performance, completion of personal IBOs, and full-time active employment with
the Company and distributed within  2 ½ months following the close of the Plan
Year.  No incentive shall be deemed to be earned under this Plan until the
amount of the incentive (if any) has been determined by the Committee.  Payouts
will be paid in a separate check from the regular payroll check, and are subject
to supplemental withholding deductions.  No payout shall be made to an employee
who is terminated for cause after the close of the Plan Year but prior to the
distribution of payment.

 

Plan Administration

 

The Committee is the administrator of the Plan and has sole discretionary
authority to interpret the Plan and to decide all questions and disputes under
the Plan, including but not limited to all questions regarding eligibility for
benefits.  The Committee’s decision shall be final and binding on all persons. 
The Committee may delegate its Plan administration duties to the DineEquity Inc.
Compensation Department.

 

This Plan Document and its provisions regulate all plan guidelines and
participant eligibility.  Any exception must be submitted in writing to the
DineEquity, Inc. Compensation Department and must be approved by the Chairman &
Chief Executive Officer.

 

No Guarantee of Employment

 

The Plan and this plan document do not constitute or imply an employment
contract, and participants accrue no interest, right or benefit whatsoever
except as specifically set forth in this document.

 

Modification of the Plan

 

The Committee reserves the right to modify, terminate or make exceptions to the
Plan in its sole discretion at any time without prior notice.  The Plan will be
reviewed on an annual basis or at other appropriate intervals as determined in
the Committee’s sole discretion, allowing for updates or revisions to be
considered.  The Plan and this plan document do not constitute or imply an
employment contract, and participants accrue no interest, right or any benefit
in the Plan, except as specifically set forth in this document.

 

--------------------------------------------------------------------------------